UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6873



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LAWRENCE PAYNE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-90-20-R; CA-96-920-7)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert L. Payne, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Robert L. Payne seeks to appeal the district court’s

order denying his motion to reconsider filed under Rule 60(b) of

the Federal Rules of Civil Procedure.           The order is not appealable

unless   a   circuit     justice   or   judge     issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Payne has not made the

requisite     showing.      Accordingly,     we    deny    a    certificate   of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                    - 2 -